Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Drills 185.62 g/t (5.97 oz./t) Gold Over 0.41 m. (1.35 ft.) at Starratt Olsen, Madsen Project, Red Lake Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, April 8 /CNW/ - Claude Resources (CRJ:TSX; CGR:AMEX) today announced drill results from a new discovery at the Starratt Olsen target located at the Company's 100% controlled Madsen Project at Red Lake, Ontario. The assays returned to date from the Starratt Olsen target include the following: << Hole ID From Grams/Tonne Width ST-08-03 293.90 185.62 g/t 0.41 meters (5.97 oz/t) (1.35 feet) ST-08-03 317.32 26.85 g/t 0.58 meters (0.86 oz/t) (1.90 feet) >> "The new high grade gold mineralization is hosted within a quartz-vein system in the footwall of the Starratt Olsen mine," stated Claude Resources' Vice President Exploration Brian Skanderbeg. "The Starratt Olsen drill results being reported are 3 kilometers (1.9 miles) southwest of the Madsen mineshaft at 190 meters (623 feet) depth." The Starratt Olsen mine operated from 1948 through 1956, producing 164,000 ounces of gold at 0.18 ounces/ton, making it the eighth largest historic gold producer in the Red Lake camp. Assays from further drilling are awaiting analysis. One of Claude's two drill rigs remains at the Starratt Olsen target. Detailed and regional location maps as well a cross-section are presented on the Claude Resources' website at www.clauderesources.com. Brian Skanderbeg, P.Geo., M.Sc., Claude's Vice President Exploration, is the Qualified Person who has reviewed and approved this news release. Drill core was halved and samples averaging 1.0 to 1.5 meters were submitted to TSL Laboratory in Saskatoon, Saskatchewan and/or SGS Laboratories at Red Lake, Ontario. Both laboratories are ISO approved. Rigorous quality assurance and quality control procedures have been implemented including the use of blanks, standards and duplicates (1 in 20 samples). Core samples were analyzed by a 30 gram gold fire assay with an atomic absorption and gravimetric finish.
